Title: Thomas Jefferson to Joel Yancey, 14 March 1818
From: Jefferson, Thomas
To: Yancey, Joel


                    
                        Dear Sir
                        Monticello
Mar. 14. 18.
                    
                    Your’s of the 5th has been recieved. I prefer sending the flour to Richmond. it is more convenient to concentrate all my funds in one hand; and it also increases confidence in my correspondent, so that if at any time I have occasion to overdraw, he knows himself sure of recieving the funds. Lynchburg too is no wheat market. while they were offering 9/ there it was & is 13/6 and 14/ at Richmond. Billy will set off this day or tomorrow. but I prefer sending this letter by mail.   with respect to the spinning house, a previous general question must be settled. are we to make our own clothing or to go to the stores for it? I have never seen the latter unattended by ruin in the end. my mind is therefore decided against it. and if we are to make for ourselves it will never do to break up the establishment on every temporary variation of the material. the wool we have. the hemp we may make, and may in a great measure make it take the place of cotton in the shirting. by doing this, little cotton will be wanting, and I believe we might easily make this. you once suggested it, and I liked the proposition, and think it would be an excellent supplementory employment for the spinners. when slack of work, some of the subordinate hands of the spinning house might go to work, the plough. but the principal ones should be kept in practice. I shall be with you the 2d week in April. the beef may come when it best suits you. tobacco is thought to be rising. we may take time till next month for selling ours, and the whole may be sold, stemmed & unstemmed. accept the assurance of my friendship & respect
                    Th: Jefferson
                